IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas J. Harclerode,                 :
                  Appellant           :
                                      :
            v.                        : No. 305 C.D. 2017
                                      : Submitted: February 2, 2018
Everett Area School District          :
Superintendent and School Board       :


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                              FILED: February 16, 2018


            Thomas J. Harclerode (Harclerode) appeals, pro se, the order of the
Court of Common Pleas of Bedford County (trial court) sustaining the Everett
Area School District Superintendent and School Board’s (collectively, School
District) preliminary objections to dismiss his complaint for lack of standing. For
the following reasons, we affirm.


                                         I.
                                        A.
            In 2007, Harclerode filed a pro se complaint (2007 Complaint) against
the School District averring that he “is a Taxpayer in [the] subject District and is
extremely distressed that part of his Tax money is going to perpetuate [the theory
of evolution] that has been Scientifically discredited and that the knowledge
proving it has been with held [sic] from the Students.” (Reproduced Record (R.R.)
at 22a.) In the 2007 Complaint, he sought for the School District “to place an
Addendum in their Biology books showing the evidence against the theory that
Life began by Time and Chance.” (Id.) The School District filed preliminary
objections alleging, among other things, that Harclerode lacked standing to
maintain his complaint. Agreeing, the trial court dismissed Harclerode’s 2007
Complaint for lack of standing.


             On appeal, this Court affirmed the trial court’s order. See Harclerode
v. Everett Area School District Superintendent and School Board (Harclerode I),
(Pa. Cmwlth., No. 853 C.D. 2008, filed November 13, 2008). As we determined,
Harclerode did not have a “substantial interest” to establish taxpayer standing
because his complaint only averred that he is a taxpayer distressed about the use of
his tax dollars. We also determined that he did not fall within the exception to
taxpayer standing because judicial relief is not appropriate where a plaintiff seeks
to have the courts exercise control over educational policy decisions and measures
adopted pursuant to the discretionary authority of a Board of School Directors. See
Regan v. Stoddard, 65 A.2d 240 (Pa. 1949); Aubrey v. School District of
Philadelphia, 437 A.2d 1306 (Pa. Cmwlth. 1981).          Harclerode did not seek
reconsideration or further appellate review.


                                         B.
             On November 17, 2016, Harclerode then filed another complaint with
the trial court (2016 Complaint) with almost identical averments, this time seeking



                                         2
the School District “to stop promoting . . . the theory of evolution in their [sic]
curriculum or giving any credence to them [sic] as well as providing the Scientific
information that refutes them [sic].” (R.R. at 19a.) Although essentially identical
to his previous complaint, the 2016 Complaint further provides:

             7. [Harclerode] is a taxpayer in subject district and is
             extremely distressed that part of his Tax money is going
             to perpetuate [the unproven Century old Theory that Life
             began by Time and Chance and that Man is a direct
             descendant of a lower life form,] which have been shown
             to have a detrimental effect on Society.

             8. Jeffrey Dahmer when asked why he committed such
             atrocious acts on society, replied in essence, that he was
             taught the two above tenants in public school and
             therefore felt that he was responsible to nobody. The
             Columbine Shooters, Hitler, several world leaders, and
             scores of those incarcerated also used Darwin[’]s Theory
             as an excuse.

             9. There is the possibility that these two tenants in the
             curriculum could spawn individuals, similar to those
             above, to commit crimes locally.

             10. [Harclerode] worries that in light of the above, he
             and his loved ones are placed in unneeded jeopardy,
             regardless of how remote. Playing Russian Roulette is
             foolish if there is a possibility of a single loaded
             chamber.


(R.R. at 19a.) Once again, the School District filed preliminary objections that
Harclerode lacked standing, which the trial court sustained.       Harclerode then
appealed to this Court.




                                         3
             In response to his appeal, on March 17, 2017, the trial court entered an
order directing Harclerode to file within 21 days a concise statement of errors
complained of on appeal. That order further advised, “Any and all issues not
contained in the Statement of Matters [sic] Complained of on Appeal and/or not
served in accordance with Pa. R.A.P. 1925(b)(1) shall be deemed waived.” (R.R.
at 136a.) He did not file a concise statement of errors with the trial court as
directed.


             “It is now well settled that this Court may dismiss an appeal sua
sponte based on an appellant’s failure to properly preserve issues for appellate
review.” Gibraltar Rock, Inc. v. New Hanover Township, 118 A.3d 461, 464 (Pa.
Cmwlth.), appeal denied, 128 A.3d 222 (Pa. 2015) (citations omitted). Pa. R.A.P.
1925(b) provides that, upon receipt of a notice of appeal, the trial court may order
an appellant to file of record a concise statement of errors complained of on appeal.
The trial court must allow the appellant at least 21 days from the date of the order’s
entry for filing and service of the statement. “Whenever the trial court orders an
appellant to file a concise statement of matters [sic] complained of on appeal
pursuant to Rule 1925(b), the appellant must comply in a timely manner.” In re
Clinton County Tax Claims Bureau Consolidated Return for Sale of September 24,
2012, 109 A.3d 331, 334 (Pa. Cmwlth. 2015) (quoting Hess v. Fox Rothschild,
LLP, 925 A.2d 798, 803 (Pa. Super. 2007)). “Failure to comply with the order’s
directive will result in waiver of all issues raised on appeal.” In re Clinton County
Tax Claims Bureau, 109 A.3d at 334 (citing Commonwealth v. Schofield, 888 A.2d
771, 774 (Pa. 2005)).




                                          4
               As already mentioned, the trial court issued an order pursuant to Pa.
R.A.P. 1925(b) that provided Harclerode with 21 days to file and serve upon the
court a concise statement of errors complained of on appeal. Because Harclerode
failed to file and serve that statement, he has waived all issues on appeal.1


               Accordingly, the trial court’s order is affirmed.



                                              _____________________________
                                              DAN PELLEGRNI, Senior Judge




       1
           Even if we addressed the issue of standing, we would still affirm the trial court’s order.
Regarding that issue, Harclerode contends that “[e]ven though [he] filed a complaint almost ten
years earlier, given the improvement of science and data and evidence from that point, the
complaint is founded upon new evidence. Plus, there was never a hearing on the merits in the
first instance.” (2016 Complaint at 8-9.) While he is correct that claim and/or issue preclusion
cannot apply because the 2007 Complaint was dismissed for lack of standing and was not a
judgment on the merits, he still does not have standing to maintain this action for the same
reasons set forth in Harclerode I.



                                                 5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas J. Harclerode,               :
                  Appellant         :
                                    :
            v.                      : No. 305 C.D. 2017
                                    :
Everett Area School District        :
Superintendent and School Board     :




                                  ORDER


            AND NOW, this 16th day of February, 2018, the order of the Court of
Common Pleas of Bedford County in the above-captioned matter is affirmed.



                                    _____________________________
                                    DAN PELLEGRNI, Senior Judge